Name: 89/242/EEC: Council Decision of 5 April 1989 amending Decision 78/774/EEC concerning the activities of certain third countries in the field of cargo shipping
 Type: Decision_ENTSCHEID
 Subject Matter: maritime and inland waterway transport;  information and information processing;  cooperation policy
 Date Published: 1989-04-11

 Avis juridique important|31989D024289/242/EEC: Council Decision of 5 April 1989 amending Decision 78/774/EEC concerning the activities of certain third countries in the field of cargo shipping Official Journal L 097 , 11/04/1989 P. 0047 - 0047 Finnish special edition: Chapter 7 Volume 3 P. 0162 Swedish special edition: Chapter 7 Volume 3 P. 0162 *****COUNCIL DECISION of 5 April 1989 amending Decision 78/774/EEC concerning the activities of certain third countries in the field of cargo shipping (89/242/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 84 (2) thereof, Having regard to the draft Decision submitted by the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Decision 78/774/EEC (4) provides the basis for an information system concerning the activities of certain third countries in the field of cargo shipping; Whereas Article 2 of that Decision provides for decisions on the application of the information system to third countries' fleets to be taken unanimously, Whereas it is necessary to amend this procedure in the light of the revised Article 84 (2) of the Treaty, which provides for voting by qualified majority, HAS ADOPTED THIS DECISION: Article 1 The first paragraph of Article 2 of Decision 78/774/EEC is replaced by the following: '(1) The Council, acting by qualified majority, shall decide to which third countries' fleets the information system shall be jointly applied'. Article 2 This Decision is addressed to the Member States. Done at Luxembourg, 5 April 1989. For the Council The President M. CHAVES GONZALEZ (1) OJ No C 28, 3. 2. 1989, p. 10. (2) OJ No C 69, 20. 3. 1989. (3) OJ No C 71, 20. 3. 1989, p. 25. (4) OJ No L 258, 21. 9. 1978, p. 35.